Case 1:19-cv-06716-JGK-SN Document 1-1 Filed 07/18/19 Page 1 of 8

 
mi tcteasnanse 9, _ suet wpe AS Crane LO3 Ge OB-01.62 1G Ke s1, .Eiled.Q7/18/19 Page 2 of 8
RYSCEF poc. NO. 1 RECEIVED NYSCEF: 05/15/2019

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF BRONK Index No,
‘ x

VIRGILIO GUERRERO, Suninong

Plaintiff, Plaintiff's Residence

101 East Tremont Avenue Apt SA
against Bronx, NY 10453

TYRONE SAMUEL The basis of venue designated ts.
and UN MISSION OF GRENADA, Plaintiff(s) residence.

Defendant,

 

To the above named Defendant(s)

Pou are hereby summiottels to answer the complaint in this action, and to serve a copy
of your answer, of if the complaint is not served with this summons, to serve a notice of
appearance on the plaintiff's attorney(s) within twenty days after the services of this suramons
exclusive of the day of service, where service is made by delivery upon you personally within the
state, or. within 30 days after completion of service where service is made in any other manner. In
case of your failure to appear or answer, Judgment will-be taken against you. by default for the
relief demanded in the complaint,

DATED: New York, New York
May 13,2019

 

 

New York, NY 10616

Defendant's Address:
TYRONE SAMUEL
27-27 12 Street, apt base
Queens, NY 11102

UN MISSION OF GRENADA

800 2" Avenue, apt 400 K
New york, NY 10017

1 nf 7

 
nm mrsenres «saree dS Och: 19rG\- 0621,6.IGKzSNeRocumenttct .Eiled,97/18/19 Page 3 of 8
NYSCEF noc. NO. 1 RECEIVER MYSCRE:

        

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

ee aes ee be mn a BF hm ee et aya a
VIRGILIO GUERRERO,

Plaintiff VERIFIED COMPLAINT

~against-
Index Now:

TYRONE SAMUEL
and UN MISSION OF GRENADA,

Defendants.
“fore ae ela ea one Nee Mae in any er ate Te LW Bn, mee eee wie “coc soem ete te LE Ha TH dh HME GLE le HAH eho kad somes meee ne eine FY x

Plaintiff, complaining of the defendants herein by her attorneys,
HARMON, LINDER & ROGOWSKY, ESOS., respectfully sets forth and

alleges, as follows:

AS AND FOR A CAUSE OF ACTION
ON BREHALE OF PLAINTIFE VIRGILIO GUERRERO

Ll. That at the time of the commencement of this action, plaintiff
VIRGILIO GUERRERO, was a resident of the County of BRON, State of

New York.

25 Upon information and belief, that at all times herein
mentioned defendant, UN MISSION OF GRENADA, was a corporation

authorized to do business in thé State of New York.

3. Upon infermation and helief, that at all times herein

mentioned defendant, UN MISSION OF GRENADA, was the owner of a

05/15/2019

 
we cminter «ever SASS 19;CV-08716-JGK-SN..Dacumentt:4 .Eiled, 97/18/19 Page 4 of 8

NYSCEF noc. NO. L RECEIVED NYSCEF: 05/15/2019

motor vehicle bearing registration number O001TYD, State of New

York.

4, Upon information and belief, that at all times herein
mentioned defendant, TYRONE SAMUEL, was thea operator of the
aforesaid motor vehicle bearing registration number OGO1TYD, State

of New York,

5. Upon information and belief, that at all times herein
mentioned defendant ‘TYRONE SAMUEL, was in physical charge,
operation, management and control of the aforesaid vehicle owned
by the defendant UN MISSION OF GRENADA, with the knowledge,
consent, and permission, either express or implied, of the

defendant owner thereof.

Gy Upon information and belief, that at all times herein
mentioned, plaintiff. VIRGILIO GUERRERO, was the operator of a motor

wehicle bearing registration number T731225C, State of New York.

7. That on the 19% day of July, 2018, at approximately at 2120
A.M., the aforesaid vehicles came into centact with each other on
weet 42” sterey, at or near its intersection with DYER AVENUE, in

the County of New York, State of New York.

to af 7

 
aw naume «ava se SASG-LI19-Cy-OSZIGJIGK-SN.Racumentt:1 .Eiled,97/18/19 Page 5 of 8
NYSCEP Doc. NG. £ RECEIVED NYSCEP: 05/15/2019

 

8. That the defendants so carelessly and negligently operated
thelr respective aforesald motor vehicles so as to cause the

aforesaid contact.

o, That as a result of the foregoing, this plaintiff was caused
to and did sustain severe and serious injuries and was required to
seek and obtain medical care and attention in an effort to cure
and alleviate same and, Upon information and belief, will be

compelled to do so in the future.

10. ‘That the aforesaid occurrence and the injuries sustained by

this plaintiff were caused by the negligence of the defendants.

d.1. That this plaintiff has sustained a serious injury as the
same is defined in Subdivision “d” of Section 5102 of the Insurance

Law.
12. That upen information and belief, this action falls within

one or more of tha exceptions set forth in Section 1602 of the

CPLR.

has been damaged in an amount that exceeds the jurisdictional

Limits of all lower courts that otherwise have -jurisdiction,

dom 4

 
 

enact wee Soot S God LO-£V-06 Ll Gnd GK-SN. Dacumentyi:1 «Gilead 07/18/19 Page 6 of 8

NYSCEF DOC, NO. 1 RECEIVED NYSCEF: 05/15/2045

WHEREFORE, plaintiff VIRGILIO GUERRERO, demands a judgment
against the defendants in the Cause of Actien in an amount which
exceeds the jurisdictional limits of all lower courts that would
otherwise have ‘jurisdiction; all together with the costs and
disbursements of this action.

Dated: New York, New York
April 11, 2019

   
    
 

HARMON , fiywéer & ROGOWSKY
3 Park afonug Suite 2300
New York wY Loaté

Phone (212) 7323665

Fax (212) 732-1462

MIL\ gd

Rom OT

 
aw memsee «men $ASEL19-CV-O6716-JGK-SN. Pacumentte .Eiled 97/18/19 Page 7 of 8

NYSCEF boc. NO, 1 RECEIVED NYSCEP: 03/15/2019

       

ATTORNEY'S VERIFICATION

STATE OF NEW YORK. }
COUNTY OF NEW YORK) ss

1, the undersigned, am-an attorney admitted to practice in the Courts of New York State,
and say that:

I am the attorney of record or of counsel with the attorney(s) of record for plaintiff,

I have read the annexed SUMMONS AND VERIFIED COMPLAINT and know the
contents thereof and the same are true to my knowledge, except those matters therein which are
stated to be alleged on information and belief. As io those matters, | believe them to be true,
My belief, as to those matters therein not stated upon knowledge is based upon the following:
Interviews and/or discussions with the plaintiff(s) and papers and/or documents in the file.

The reasons | make this affirmation instead of the plaintiff is because said plaintiff
resides outside of the county from where your deponent maintains his office for the practice of

law,

Dated: New York, New York

May 13, 2019

 

Mark Hime,

BR omP OF

 
x stesmtinnte > seen ove AS Soke AOC OO TLOIGK-SN.. .Dacumentt-1 Eile 07/18/19 Page 8 of 8

NYSCEE DOC, NO. I RECEIVED NYSCEP: 05/15/2019

Index No. Year
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

 

VIRGILIO GUERRERO,

Plaintiff,
against
TYRONE SAMUEL
and LIN MISSION OF GRENADA,
Defendant.

 

SUMMONS AND VERIFIED COMPLAINT
HARMON, LINDER & ROGOSWKY, ESQS.
Attorney for Plaintiff{s)
3 Park Avenue, 23rd Floor
Suite 2300
New York, NY 10016
(212) 732-3665 Phone
(212) 732-1462 Facsimile

Bee ese eee eprint a i en

 

 

To:
Attorney(s) for Defendant

 

Service of a copy of the within Summons and Complaint is hereby admitted,
Dated:

Attorney(s) for

 

PLEASE TAKE NOTICE .
[| Notice of Entry that the within is a (certified) rue copy ofa
entered in the office of the clerk of the within named Court on
["] Notice of Settlement .
that an order of which the within is a true copy will be prosented for settlement to the
Hon , onc-of the judges of the within named Court, at
on .

mr tenemersnmnsise #

 

 

 

Dated: May 13, 2019
Yours, etc.
Harmon, Linder & Rogowsky
Attorneys for Plaintiff
3 Park Avenue, 23rd Floor
Suite 2300
New York, NY 10016
(212) 732-3665

toaf 9

 
